PER CURIAM.
We affirm the trial court’s finding of guilt, delinquency adjudication, and corresponding sentence, because the State put forth evidence as to each element sufficient to withstand Appellant’s motion for judgment of dismissal (JOD) on the merits. *958We write to reaffirm and emphasize the long-standing principle that a juvenile defendant-is not required to renew a motion for JOD after presenting evidence. Morris v. State, 721 So.2d 725, 727 (Fla.1998); see also In re T.M.M., 560 So.2d 805, 806-07 (Fla. 4th DCA 1990) (applying same rule in juvenile context). Despite the State’s unsupported assertion to the contrary, a defense motion at the close of the State’s case-in-chief is sufficient to preserve any specific argument made therein. The JOD motion raises the issue and provides the court an opportunity to rule on that precise issue. Renewal is not necessary for preservation purposes. Morris, 721 So.2d at 727; see also § 924.051(l)(b), Fla. Stat. (2014) (defining “preserved”).
AFFIRMED.
SWANSON, OSTERHAUS, and KELSEY, JJ., concur.